Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims-
In claim 16 change “ertyhro” to – erythro --.
Authorization for this examiner’s amendment was given in an interview with Alyssa D’Antonio on 5-23-22.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Schedenig, formerly relied upon. However, the reference fails to teach or suggest a material “obtained in the presence of a metallocene catalyst” or a material reasonably appearing to be the same as that produced in the presence of a metallocene catalyst.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

JCM
5-23-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765